ICJ_163_ImmunitiesCriminalProceedings_GNQ_FRA_2020-12-11_JUD_01_ME_01_FR.txt.                                                                                                    340




                                      OPINION INDIVIDUELLE
                                  DE M. LE JUGE YUSUF, PRÉSIDENT

                [Traduction]

                   Désaccord avec la conclusion contradictoire de l’arrêt de la Cour au sujet de
                l’alinéa i) de l’article premier de la convention de Vienne sur les relations
                diplomatiques — Disposition considérée comme « n’aid[ant] pas » dans le
                raisonnement et écartée — Disposition invoquée néanmoins dans le dispositif
                pour refuser le statut de « locaux de la mission » à l’immeuble sis au 42 avenue
                Foch — Regret que la Cour n’ait pas vérifié à titre liminaire si l’immeuble sis au
                42 avenue Foch était « utilisé » comme « locaux de la mission » au sens de
                l’alinéa i) de l’article premier — Caractère fondamental du critère de l’utilisa­
                tion effective — Jurisprudence de juridictions internes ou internationales
                confirmant cette conclusion — Regret que la Cour n’ait pas analysé la
                pertinence des dispositions définitoires pour l’applicabilité et l’application d’autres
                dispositions — Illogisme de la position consistant à rejeter la pertinence du
                critère de « l’utilisation » énoncé à l’alinéa i) de l’article premier tout en invoquant
                cette même disposition pour refuser à l’immeuble le statut de « locaux de la
                mission ».
                   Exigence d’un « accord préalable » ou « pouvoir d’objecter » sans fondement
                dans la convention — Objet et but de la convention ne suffisant pas à en
                établir l’existence — Convention de Vienne étant un régime autonome et
                réciproque qui précise les moyens dont dispose l’Etat accréditaire pour parer à
                d’éventuels abus — Exigence d’un « accord préalable » ou « pouvoir d’objecter »
                pouvant être source d’incompréhensions et de tensions inutiles dans les
                relations diplomatiques — Regret que la Cour n’ait pas analysé les articles 21
                et 41 de la convention de Vienne comme contexte pertinent de l’alinéa i) de
                l’article premier — Pratique d’un petit nombre d’Etats n’ayant pas le même
                poids que la pratique concordante de l’ensemble des parties au traité — Conven­
                tion ne faisant pas du respect des lois et règlements internes de l’Etat accré­
                ditaire une condition de l’application de l’alinéa i) de l’article premier —
                Pratique de la France n’étant pas générale, bien connue et transparente à l’époque
                considérée — Exigence d’un « accord préalable » ou « pouvoir d’objecter » n’étant
                pas définis ni clairs — Critères pour l’exercice de ce pouvoir sans fondement dans
                la convention.
                   Mesures prises par les autorités françaises et échanges diplomatiques —
                Immeuble sis au 42 avenue Foch faisant partie des locaux diplomatiques de la
                demanderesse à compter du 27 juillet 2012 — Entrées d’agents français et
                perquisitions avant cette date ne constituant pas une violation du paragraphe 1 de
                l’article 22 de la convention — Saisie et confiscation de l’immeuble n’ayant pas eu
                d’incidence sur l’utilisation effective des locaux et l’accomplissement effectif des
                fonctions diplomatiques dans ces locaux — Mesures ne constituant pas des
                violations du paragraphe 3 de l’article 22 de la convention — Propriété de
                l’immeuble non pertinente pour la qualification de « locaux de la mission » au sens
                de l’alinéa i) de l’article premier.




                                                                                                     44




6 Ord_1204.indb 85                                                                                         19/01/22 08:24

                           immunités et procédures pénales (op. ind. yusuf)              341

                                             I. Introduction

                   1. J’ai voté contre le point 1) du paragraphe 126 de l’arrêt parce que je
                ne suis pas d’accord avec la conclusion à laquelle la Cour est parvenue au
                sujet du statut de l’immeuble sis au 42 avenue Foch à Paris, pas plus
                qu’avec l’analyse ayant conduit la majorité à y souscrire. Que j’aie voté en
                faveur des autres points du dispositif ne veut pas dire que je me rallie
                aussi au raisonnement suivi par la Cour pour parvenir à ces conclusions.
                Ce raisonnement se fonde sur le postulat erroné que l’accord préalable,
                ou du moins l’absence d’objection, de l’Etat accréditaire est nécessaire
                pour qu’un bien soit considéré comme des « locaux de la mission » au sens
                de la convention de Vienne sur les relations diplomatiques (ci‑après la
                « convention de Vienne »).
                   2. Une telle exigence ne se trouve dans aucune des sources du droit
                international. L’arrêt ne renvoie pas non plus à une règle de droit conven-
                tionnel ou de droit coutumier, ni à un principe général de droit interna-
                tional qui la prescrirait s’agissant des locaux diplomatiques. C’est une
                notion qui semble avoir été créée comme par magie.
                   3. Il est en outre indiqué au point 1) du dispositif que l’immeuble sis au
                42 avenue Foch à Paris « n’a jamais acquis le statut de « locaux de la mis-
                sion » … au sens de l’alinéa i) de l’article premier de la convention de
                Vienne ». Cette conclusion est étonnante pour plusieurs raisons. Tout
                d’abord, contrairement au raisonnement suivi dans l’arrêt, absolument
                rien dans l’alinéa i) de l’article premier de la convention de Vienne n’in-
                dique qu’un immeuble acquiert le statut de « locaux de la mission » seule-
                ment s’il y a accord préalable ou absence d’objection de l’Etat accréditaire.
                Ensuite, il est dit dans l’arrêt même que les dispositions de la convention
                de Vienne « n’aide[nt] pas » à apprécier les circonstances dans lesquelles
                un bien acquiert le statut de « locaux de la mission » et que l’alinéa i) de
                l’article premier « n’aide pas » à déterminer comment un bâtiment peut en
                venir à être utilisé aux fins d’une mission diplomatique. Si cet alinéa
                n’aide pas à procéder à cette détermination, comment peut‑il permettre de
                conclure dans le dispositif que l’immeuble n’a jamais acquis le statut de
                « locaux de la mission » ? Enfin, l’arrêt ne permet en rien d’apprécier le
                sens des termes « bâtiments … utilisés aux fins de la mission » figurant à
                l’alinéa i) de l’article premier, et l’on n’y trouve pas la moindre velléité
                d’appliquer ce sens aux circonstances particulières de l’espèce.
                   4. En méconnaissant le critère de l’« utilisation » — reconnu dans la
                jurisprudence de juridictions internes ou internationales au cours du siècle
                dernier comme étant essentiel à la qualification d’un « local diploma-
                tique » au sens du droit coutumier et de la convention de Vienne » — et en
                lui substituant une exigence jusque‑là inconnue d’accord préalable ou un
                pouvoir d’objecter, l’arrêt risque de mettre le bâton dans la roue de l’an-
                cien droit des relations diplomatiques et de créer des difficultés là où il
                n’en existait auparavant aucune dans les relations entre Etats accréditants
                et Etats accréditaires. C’est une autre des raisons qui m’ont conduit à
                voter contre le point 1) du paragraphe 126 de l’arrêt.

                                                                                          45




6 Ord_1204.indb 87                                                                              19/01/22 08:24

                                immunités et procédures pénales (op. ind. yusuf)                                                 342

                     II. Alinéa i) de l’article premier de la convention de Vienne :
                     détermination de ce qui constitue les « locaux de la mission »

                  5. L’alinéa i) de l’article premier de la convention de Vienne se lit
                comme suit :
                          « Aux fins de la présente Convention, les expressions suivantes
                      s’entendent comme il est précisé ci‑dessous :
                      �����������������������������������������������������������������������������������������������������������������
                       i) L’expression « locaux de la mission » s’entend des bâtiments ou des
                           parties de bâtiments et du terrain attenant qui, quel qu’en soit le
                           propriétaire, sont utilisés aux fins de la mission, y compris la rési-
                           dence du chef de la mission. »
                   6. Il ne fait aucun doute que l’alinéa i) de l’article premier peut nous
                aider à déterminer ce qui constitue les « locaux de la mission » au sens de
                la convention de Vienne. En tant que disposition définitoire, il donne le
                sens d’un terme ou d’une expression employés dans d’autres dispositions
                du traité, et détermine ainsi dans quelle mesure et comment ces autres dis-
                positions doivent s’appliquer (voir aussi les paragraphes 19 à 22 ci‑­
                dessous). Dans le cas de la convention de Vienne, par exemple, il serait
                impossible d’appliquer l’article 22, et donc de déterminer les droits et obli-
                gations des Etats accréditants et des Etats accréditaires en ce qui concerne
                les locaux de la mission, sans se référer à l’alinéa i) de l’article premier, qui
                définit ce qui constitue ces locaux. Cela étant, aucune règle d’interpréta-
                tion ne peut amener à interpréter cette disposition — et aucune juridiction
                ne l’a jamais fait — comme établissant un pouvoir d’objecter, ou une exi-
                gence de l’accord préalable de l’Etat accréditaire pour qu’un bien soit
                considéré comme des « locaux de la mission » (voir le paragraphe 76 de
                l’arrêt). Cette disposition, non plus qu’aucune autre de la convention de
                Vienne, ne saurait être lue comme contenant pareils éléments.
                   7. Le texte de l’alinéa i) de l’article premier, interprété dans son sens
                ordinaire, donne notamment deux indications importantes aux fins de
                qualifier un bien de « locaux de la mission ». Premièrement, le bien doit
                être « utilisé aux fins de la mission ». Autrement dit, les fonctions essen-
                tielles de la mission de l’Etat accréditant doivent être exercées dans l’im-
                meuble en question. Le terme « utilisé » est ici fondamental. Il signifie que
                l’immeuble a déjà été utilisé aux fins auxquelles il était destiné, c’est‑à‑dire,
                dans le cas d’espèce, à l’accomplissement des fonctions de la mission.
                Comme il est indiqué dans le préambule de la convention de Vienne, « le
                but [des] privilèges et immunités [diplomatiques] est … d’assurer l’accom-
                plissement efficace des fonctions des missions diplomatiques en tant que
                représentants des Etats ». C’est donc le lieu où ces fonctions sont accom-
                plies qui peut être qualifié de « locaux de la mission », y compris la rési-
                dence du chef de la mission.
                   8. Deuxièmement, l’alinéa i) de l’article premier indique que la pro-
                priété du bâtiment n’est pas pertinente pour que les locaux soient consi-
                dérés comme les « locaux de la mission ». Ces locaux peuvent être loués ou

                                                                                                                                    46




6 Ord_1204.indb 89                                                                                                                         19/01/22 08:24

                             immunités et procédures pénales (op. ind. yusuf)                          343

                mis gracieusement à la disposition de la mission par l’Etat accréditaire ou
                par une partie privée. Ils peuvent aussi être la propriété de la mission,
                sans toutefois que cela ne détermine leur caractère de « locaux de la mis-
                sion ».
                   9. La prééminence du critère de « l’utilis[ation] aux fins de la mission »
                dans la détermination de ce qui constitue les « locaux de la mission » a été
                établie dans la jurisprudence des juridictions internes de nombreux pays,
                ainsi que plus récemment par des juridictions internationales. Il est sur-
                prenant que, dans son arrêt, la Cour ne fasse référence à aucune de ces
                décisions faisant autorité, dans lesquelles les règles du droit international
                coutumier et de la convention de Vienne ont été appliquées pour détermi-
                ner si un immeuble donné constituait les locaux de la mission et, partant,
                jouissait des privilèges et immunités diplomatiques.
                   10. Certains arrêts ont été fondés sur le droit international coutumier.
                Ainsi, en 1929, le Tribunal civil de la Seine (France), en l’affaire Suède
                c. Petrocochino, a rejeté la demande d’immunité diplomatique de la Suède
                concernant un immeuble acquis par son ambassade à Paris, au motif que
                la simple acquisition d’un bien ne confère pas, ipso facto, les privilèges et
                immunités applicables aux ambassades ; au contraire, ces privilèges sont
                créés « seulement — lorsqu’elle a été réalisée — [par] l’affectation dudit
                immeuble aux services de l’ambassade de cet Etat » 1.
                   11. De même, en 1947, dans l’affaire Echref c. Fanner, un tribunal
                égyptien a rejeté la demande d’immunité diplomatique concernant un
                bien immobilier acquis par l’ambassade de Yougoslavie au Caire, au
                motif que la légation n’avait pas utilisé effectivement l’immeuble en ques-
                tion. Il a déclaré :
                         « Attendu que, pour que lesdites prérogatives reçoivent dans l’es-
                     pèce toute la protection diplomatique ou judiciaire qu’elles
                     ­comportent, il faut pour le moins qu’une atteinte ait été faite à leur
                      légitime exercice ;
                         Mais attendu que les faits de la présente affaire ne justifient pas de
                      tels griefs, la Légation de Yougoslavie n’ayant pas été inquiétée dans
                      la paisible possession des locaux occupés effectivement par elle. » 2
                      (Les italiques sont de moi.)
                Le tribunal a ensuite conclu qu’« il [était] juridiquement insuffisant pour
                l’Etat de Yougoslavie par sa seule volonté d’affecter tel local à sa
                ­Légation » 3.


                  1 Tribunal civil de la Seine (Chambre du Conseil), Suède c. Petrocochino, 30 octobre 1929,

                mentionné (1932) dans Journal du droit international (JDI), 1932, vol. 59 (4), p. 945.
                   2 Tribunal civil mixte du Caire (2e chambre), S. Exc. Echref Badnjević ès qualité

                de Ministre de Yougoslavie en Egypte c. W. R. Fanner, 29 avril 1947, mentionné par
                Maxime Pupikofer, « Bulletin de jurisprudence égyptienne », JDI, 1946‑1949, vol. 73‑74,
                p. 117.
                   3 Ibid., p. 118.



                                                                                                         47




6 Ord_1204.indb 91                                                                                             19/01/22 08:24

                             immunités et procédures pénales (op. ind. yusuf)                         344

                   12. En 1959 aussi, la Cour suprême des restitutions de Berlin (ci‑après
                la « CSRB »), dans l’affaire Cassirer et Geheeb c. Japon 4, a renvoyé à la
                version révisée du Projet d’articles de la Commission du droit internatio-
                nal (CDI) relatifs aux relations et immunités diplomatiques et à sa recon-
                naissance de la théorie de l’intérêt de la fonction 5 pour expliquer que
                     « [l]’exposé des motifs de l’intérêt de la fonction indique clairement que
                     l’immunité des locaux diplomatiques existe à raison de leur possession,
                     associée à leur utilisation effective, à des fins diplomatiques. En l’ab-
                     sence des éléments de possession et d’utilisation effective, la simple
                     intention d’utiliser ces locaux à des fins diplomatiques à l’avenir, avant
                     leur utilisation effective, n’a aucune valeur juridique pour la question
                     de la résurrection du privilège de l’immunité… L’immunité est un bou-
                     clier, non un glaive. » 6 (Les italiques sont de moi, références omises.)
                La CSRB est également parvenue à la même conclusion dans les affaires
                Tietz et consorts c. Bulgarie 7, Weinmann c. Lettonie 8 et Bennett et Ball
                c. Hongrie 9.
                   13. Après la conclusion de la convention de Vienne en 1961, on trouve
                dans la jurisprudence des juridictions internes des interprétations des dispo-
                sitions de la convention qui reflètent pour l’essentiel le droit coutumier, tout
                en renvoyant parfois aux travaux de la CDI. Ainsi, en 1962, dans l’affaire
                concernant la Compétence à l’égard de la mission militaire yougoslave
                (­Allemagne), la Cour constitutionnelle fédérale d’Allemagne a rappelé la
                jurisprudence antérieure relative au critère de l’« utilisation », et noté que,
                     « [p]our déterminer l’immunité de juridiction des tribunaux locaux de
                     l’Etat étranger, les tribunaux ont considéré comme pertinent le point
                     de savoir si les locaux étaient effectivement utilisés à des fins diploma­
                     tiques. Cela permet de déduire que, de l’avis de ces tribunaux, les
                     Etats étrangers ne bénéficient pas d’une immunité illimitée en ce qui
                     concerne les locaux de leur ambassade, mais seulement de celle
                     requise par l’objet et le but des privilèges et immunités diploma-
                     tiques… L’inviolabilité des locaux de la mission, telle qu’elle est
                     énoncée dans le commentaire de la Commission relatif à la disposi-
                     tion pertinente du projet, ne dérive pas nécessairement de l’inviolabi-
                     lité du chef de la mission mais est un droit attribuable à l’Etat
                     accréditant, du fait que ces locaux servent de siège de la mission diplo­

                   4 Cour suprême des restitutions de Berlin (CSRB), Cassirer et Geheeb c. Japon,

                10 juillet 1959, American Journal of International Law (AJIL), 1960, vol. 54, première
                partie, p. 178‑188.
                   5 Ibid., p. 185‑186.
                   6 Ibid., p. 187.
                   7 CSRB, Tietz et consorts c. Bulgarie, 10 juillet 1959, mentionné dans International Law

                Reports (ILR), 1963, vol. 28, p. 369, 381‑382.
                   8 CSRB, Weinmann c. Lettonie, 10 juillet 1959, mentionné dans ILR, 1963, vol. 28,

                p. 385, 391.
                   9 CSRB, Bennett et Ball c. Hongrie, 10 juillet 1959, mentionné dans ILR, 1963, vol. 28,

                p. 392, 396.

                                                                                                        48




6 Ord_1204.indb 93                                                                                            19/01/22 08:24

                             immunités et procédures pénales (op. ind. yusuf)                         345

                     matique (Annuaire, 1958, vol. II, p. 95). On peut donc supposer que
                     l’article 22 de la convention de Vienne est également fondé sur l’idée
                     que l’immunité des locaux de la mission est justifiée mais limitée par
                     l’objet de la protection accordée à l’exercice des fonctions diploma­
                     tiques. » 10 (Les italiques sont de moi.)
                   14. En 1989, dans l’affaire R. c. Secretary of State for Foreign and
                Commonwealth Affairs (ex parte Samuel), la Cour d’appel de l’Angleterre
                a confirmé un jugement de la Haute Cour accueillant l’avis du secrétaire
                d’Etat, selon qui l’ancienne ambassade du Cambodge à Londres ne pou-
                vait être considérée comme des « locaux diplomatiques » aux fins de l’ar-
                ticle 22 de la convention de Vienne, et noté que
                     « [l]es locaux de l’ambassade ne sont plus « utilisés aux fins de la mis-
                     sion » au sens de l’alinéa i) de l’article premier de la convention de
                     Vienne et ne bénéficient donc pas du statut spécial, notamment de
                     l’inviolabilité, prévu par l’article 22. Il est vrai que l’article 22 porte
                     sur les « locaux de la mission ». Ce terme est défini à l’article premier
                     comme visant les bâtiments et le terrain attenant « utilisés aux fins de
                     la mission ». Les locaux de l’ambassade n’étaient pas « utilisés » aux
                     fins d’une mission à la date de l’ordonnance ni à aucun moment
                     après. Il n’y a pas eu de mission depuis 1975 ou à peu près. » 11
                   15. De même en 1998, dans l’affaire Croatia c. Ru‑Ko Inc., la Cour de
                justice de l’Ontario a rejeté l’argument de la Croatie, qui soutenait qu’un
                certain bien ne pouvait faire l’objet d’une mesure d’exécution parce qu’il
                s’agissait de « locaux de la mission » au sens de l’alinéa i) de l’article pre-
                mier de la convention de Vienne. Elle a expliqué ainsi son raisonnement :
                        « [17] Lorsque l’on analyse l’alinéa i) de l’article premier, il appa-
                     raît que les mots essentiels de cette disposition sont « utilisés aux fins
                     de la mission, y compris la résidence du chef de la mission ».
                        [18] Il s’ensuit donc que, si les terrains sont des « locaux de la mis-
                     sion », ils doivent être utilisés aux fins de la mission, le verbe « utili-
                     ser » étant employé au passé et/ou au présent.
                        [19] Il peut y avoir dans la ville d’Ottawa et au Canada de nom-
                     breux immeubles appartenant à des Etats étrangers, mais il est clair
                     que la convention de Vienne permettrait d’accorder l’immunité unique­
                     ment aux terrains et bâtiments qui sont utilisés aux fins de la mission
                     diplomatique de l’Etat souverain étranger concerné. » 12 (Les italiques
                     sont de moi.)

                   10 Cour constitutionnelle fédérale de la République d’Allemagne, Affaire de la compé­

                tence à l’égard de la mission militaire yougoslave (Allemagne), 30 octobre 1962, mentionné
                dans ILR, 1969, vol. 38, p. 162 et 165‑167.
                   11 Cour d’appel de l’Angleterre, R. c. Secretary of State for Foreign and Commonwealth

                Affairs (ex parte Samuel), 28 juillet 1989, mentionné dans ILR, 1990, vol. 83, p. 231, 239.
                   12 Cour de justice de l’Ontario (division générale), Croatia c. Ru‑Ko Inc., 15 janvier

                1998, mentionné dans Ontario Trial Cases (1998), vol. 52, p. 191, par. 17‑19.

                                                                                                        49




6 Ord_1204.indb 95                                                                                            19/01/22 08:24

                            immunités et procédures pénales (op. ind. yusuf)                      346

                   16. Pour en venir maintenant à la jurisprudence des juridictions inter-
                nationales, l’arrêt rendu en 2005 par la Cour européenne des droits de
                l’homme (CEDH) en l’affaire Manoilescu et Dobrescu c. Roumanie et Rus­
                sie est instructif. Dans cette affaire, la CEDH a examiné les griefs formu-
                lés au titre de l’article 6 de la convention européenne des droits de
                l’homme par deux nationaux roumains, selon qui la Roumanie n’avait
                pas donné effet à un jugement leur attribuant un bien immobilier dont ils
                avaient été dépossédés illégalement et que la Fédération de Russie utilisait
                alors comme ambassade. La CEDH a rejeté ces griefs et fait observer que
                le bâtiment était « utilisé » aux fins de la mission :
                        « 77. Pour autant que les requérants allèguent que le bien en cause
                     a été transmis illégalement à la Fédération de Russie, et donc à son
                     ambassade en Roumanie, la Cour relève que les dispositions du droit
                     international pertinent en matière d’immunité ne font pas de distinc-
                     tion selon la voie, légale ou illégale, par laquelle les biens sis dans
                     l’Etat du for qui sont destinés à être des « locaux de la mission » sont
                     entrés dans le patrimoine de l’Etat étranger. Il suffit que les biens
                     soient « utilisés aux fins de la mission » de l’Etat étranger pour que les
                     principes deviennent applicables, condition qui semble remplie en l’es­
                     pèce, dès lors que le bien immobilier en cause est utilisé par des fonc­
                     tionnaires de l’ambassade de la Fédération de Russie en Roumanie. » 13
                     (Les italiques sont de moi.)
                   17. La jurisprudence susmentionnée indique clairement que, chaque
                fois que la question de savoir ce qui constitue des « locaux de la mission »
                et si un bâtiment devait être considéré comme ayant le statut de locaux
                diplomatiques a été portée devant une juridiction interne ou internatio-
                nale, elle a toujours été tranchée sur la base des critères établis à l’alinéa i)
                de l’article premier de la convention de Vienne, qui reflètent également le
                droit international coutumier. De même, en l’espèce, la Cour aurait dû
                recourir au texte de l’alinéa i) de l’article premier de la convention de
                Vienne pour déterminer si l’immeuble sis au 42 avenue Foch à Paris pou-
                vait être considéré comme ayant le statut de « locaux de la mission ».
                   18. Un premier pas dans cette direction semble avoir été fait au para-
                graphe 41 de l’arrêt, mais il est resté sans suite. Il est dit dans ce para-
                graphe que « [l]a Cour doit commencer par déterminer dans quelles
                circonstances un bien acquiert le statut de « locaux de la mission » au sens
                de l’alinéa i) de l’article premier de la convention de Vienne ». Malheu-
                reusement, cela n’est fait nulle part dans l’arrêt. Au lieu de cela, nous
                trouvons au paragraphe 62 une assertion indiquant que
                     « [l]a Cour considère que les dispositions de la convention de Vienne,
                     prises dans leur sens ordinaire, n’aident pas à déterminer les circons-
                     tances dans lesquelles un bien acquiert le statut de « locaux de la mis-

                   13 Cour européenne des droits de l’homme (troisième section), Manoilescu et Dobrescu

                c. Roumanie et Russie, 3 mars 2005, no 60861/00, par. 77.

                                                                                                    50




6 Ord_1204.indb 97                                                                                        19/01/22 08:24

                             immunités et procédures pénales (op. ind. yusuf)                        347

                     sion ». S’il donne une définition de cette expression, l’alinéa i) de
                     l’article premier de ladite convention n’indique pas comment un
                     immeuble peut être désigné comme locaux de la mission. L’alinéa i)
                     de l’article premier définit les « locaux de la mission » comme les
                     immeubles « utilisés aux fins de la mission ». A lui seul, il n’aide pas
                     à déterminer comment un immeuble peut en venir à être utilisé aux
                     fins d’une mission diplomatique, si un tel usage est subordonné au
                     respect d’éventuelles conditions préalables et de quelle manière cet
                     usage, le cas échéant, doit être établi. »
                Cette conclusion n’est étayée ni par un examen des dispositions de la
                convention de Vienne, ni par une analyse du texte de l’alinéa i) de l’ar-
                ticle premier. Il est donc malaisé de comprendre comment on y est par-
                venu ou le raisonnement qui la fonde réellement, et plus encore comment,
                à la lumière de l’assertion ci‑dessus, il est possible de déclarer ensuite, au
                point 1) du dispositif, que l’immeuble sis au 42 avenue Foch à Paris « n’a
                jamais acquis le statut de « locaux de la mission » … au sens de l’alinéa i)
                de l’article premier de la convention de Vienne » (les italiques sont de moi).
                   19. En outre, le rôle et l’importance d’une disposition définitoire telle
                que l’alinéa i) de l’article premier semblent avoir été minimisés dans l’ar-
                rêt. Les dispositions définitoires sont essentielles pour l’applicabilité et
                l’application des autres dispositions du traité. Elles ont pour fonction
                d’aider à l’interprétation et à l’application de ces autres dispositions. La
                Cour y a souvent recouru pour interpréter et appliquer les dispositions
                « normatives » des traités. Elle aurait dû faire de même ici en ce qui
                concerne l’article 22 de la convention de Vienne.
                   20. Ainsi, dans l’affaire Ukraine c. Russie, la Cour a expliqué que la
                convention internationale pour la répression du financement du terrorisme
                (CIRFT) « impose aux Etats parties des obligations s’agissant d’infractions
                commises par une personne « qui [finance] » des actes de terrorisme au sens
                de l’alinéa a) ou b) du paragraphe 1 de l’article 2 ». Elle a donc établi un lien
                direct entre les obligations exécutoires prévues par la CIRFT et la définition
                du « financement d’actes de terrorisme » énoncée aux alinéas a) et b) du
                paragraphe 1 de l’article 2 de cet instrument 14. En revanche, étant donné
                que le financement du terrorisme par les Etats n’entre pas dans le champ
                d’application des dispositions définitoires, il n’est pas « visé » par la CIRFT 15.
                Dans l’affaire relative à Certains actifs iraniens, la Cour a expliqué que les
                demandes de l’Iran concernant la banque Markazi ne relèveraient du traité
                d’amitié de 1955 que si cette banque pouvait être définie comme une
                « société » au sens du paragraphe 1 de l’article III du traité d’amitié 16. Par

                   14 Application de la convention internationale pour la répression du financement du

                terrorisme et de la convention internationale sur l’élimination de toutes les formes de
                discrimination raciale (Ukraine c. Fédération de Russie), exceptions préliminaires, arrêt,
                C.I.J. Recueil 2019 (II), p. 585, par. 59.
                   15 Ibid.
                   16 Certains actifs iraniens (République islamique d’Iran c. Etats‑Unis d’Amérique),

                exceptions préliminaires, arrêt, C.I.J. Recueil 2019 (I), p. 36‑37, par. 84‑87.

                                                                                                       51




6 Ord_1204.indb 99                                                                                           19/01/22 08:24

                              immunités et procédures pénales (op. ind. yusuf)                             348

                conséquent, l’étendue des obligations incombant aux Etats‑Unis au titre des
                articles III, IV et V du traité d’amitié de 1955 était intrinsèquement liée à la
                portée du terme « sociétés » au sens de l’article III.
                   21. De même, dans plusieurs arrêts relatifs au droit de la mer, la Cour a
                analysé et interprété de manière approfondie des dispositions définitoires,
                telles que celles portant sur les îles ou le plateau continental, afin de détermi-
                ner la portée et l’applicabilité des autres dispositions de traités, en particulier
                la convention des Nations Unies sur le droit de la mer (CNUDM). Dans les
                affaires relatives au Plateau continental de la mer du Nord, par exemple, elle
                a pris note des différentes définitions proposées par la CDI à propos du
                concept de plateau continental comme facteur pertinent pour la détermina-
                tion de la méthode de délimitation applicable 17. Elle a souligné l’intérêt de la
                définition du plateau continental aux fins de la délimitation maritime dans
                les affaires Tunisie/Libye et Libye/Malte 18. Dans l’affaire du Différend terri­
                torial et maritime (Nicaragua c. Colombie), elle a rappelé la conclusion à
                laquelle elle était parvenue dans l’affaire Qatar c. Bahreïn, à savoir que « la
                définition juridique d’une île, énoncée au paragraphe 1 de l’article 121 [de la
                CNUDM, fait] partie du droit international coutumier », en tant que principe
                pertinent aux fins de la délimitation 19. En l’affaire relative à la Question de la
                délimitation du plateau continental entre le Nicaragua et la Colombie au‑delà
                de 200 milles marins de la côte nicaraguayenne, elle a observé que l’article 76
                de la CNUDM, qui énonce la définition du plateau continental, « prévoit »
                aussi la constitution d’une Commission des limites du plateau continental
                pour la délimitation du plateau continental au‑delà de 200 milles marins 20.

                    17 Plateau continental de la mer du Nord (République fédérale d’Allemagne/Danemark ;

                République fédérale d’Allemagne/Pays‑Bas), arrêt, C.I.J. Recueil 1969, p. 51, par. 95,
                renvoyant à l’Annuaire de la Commission du droit international (ACDI), 1956, vol. I, p. 131,
                par. 46 (détaillant les « Terminologie et définitions approuvées par le Comité international
                pour la nomenclature des formes du fond de l’océan » adoptées par le comité international
                d’experts scientifiques à Monaco en 1952).
                    18 Plateau continental (Tunisie/Jamahiriya arabe libyenne), arrêt, C.I.J. Recueil 1982,

                p. 46, par. 42 (« Le fait que le concept juridique, bien que fondé sur le phénomène
                physique, a évolué à part, ressort implicitement de tout l’examen des règles et principes
                juridiques s’y rapportant auquel la Cour s’est livrée en 1969. ») ; ibid., p. 48‑49, par. 48
                (concluant que « [l]a définition de l’article 76, paragraphe 1, ne fournit donc aucun critère
                de délimitation en l’espèce ») ; Plateau continental (Jamahiriya arabe libyenne/Malte), arrêt,
                C.I.J. Recueil 1985, p. 30, par. 27 (« [q]ue les questions de titre et de définition du plateau
                continental, d’une part, et de délimitation du plateau, de l’autre, soient non seulement
                distinctes mais en outre complémentaires est une vérité d’évidence ») ; ibid., p. 32, par. 31
                (« la définition donnée au paragraphe 1 [de l’article 76] ne peut être négligée »).
                    19 Différend territorial et maritime (Nicaragua c. Colombie), arrêt, C.I.J. Recueil

                2012 (II), p. 674, par. 139 ; Délimitation maritime et questions territoriales entre Qatar et
                Bahreïn (Qatar c. Bahreïn), fond, arrêt, C.I.J. Recueil 2001, p. 99, par. 195 (« Sur ces bases,
                la Cour conclut que la formation maritime de Qit’at Jaradah répond aux ritères énumérés
                ci‑dessus et qu’il s’agit d’une île qui doit comme telle être prise en considération aux fins du
                tracé de la ligne d’équidistance. »).
                    20 Question de la délimitation du plateau continental entre le Nicaragua et la Colombie

                au‑delà de 200 milles marins de la côte nicaraguayenne (Nicaragua c. Colombie), exceptions
                préliminaires, arrêt, C.I.J. Recueil 2016 (I), p. 137, par. 111.

                                                                                                             52




6 Ord_1204.indb 101                                                                                                19/01/22 08:24

                              immunités et procédures pénales (op. ind. yusuf)                          349

                Il s’ensuit que les dispositions définitoires de la CNUDM commandent direc-
                tement l’interprétation et l’application d’autres dispositions de cette conven-
                tion, telles que celles concernant la délimitation maritime.
                   22. Les dispositions définitoires, comme l’alinéa i) de l’article premier
                de la convention de Vienne, sont souvent au cœur même du régime d’un
                traité 21 et s’appliquent conjointement avec d’autres dispositions. En défi-
                nissant la portée des termes, elles déterminent l’étendue précise des droits,
                obligations et relations régis par le traité. Ainsi, lorsque l’alinéa i) de l’ar-
                ticle premier de la convention de Vienne définit les « locaux de la mis-
                sion », les obligations énoncées à l’article 22 de la convention sont
                circonscrites et clarifiées par référence aux bâtiments qui peuvent être
                considérés comme des « locaux de la mission ». La Cour aurait donc dû
                s’assurer, à titre liminaire, qu’un bâtiment pouvait être considéré comme
                des « locaux de la mission » au sens de l’alinéa i) de l’article premier de la
                convention avant d’apprécier si un Etat, en l’espèce la France, avait man-
                qué aux obligations qui lui incombent au titre de l’article 22 de la conven-
                tion de Vienne. L’arrêt aurait dû suivre cette démarche logique pour
                traiter l’objet du différend entre les Parties en l’espèce. Au lieu de cela, il
                dévie tantôt vers la notion d’accord préalable, tantôt vers celle du pouvoir
                d’objecter de l’Etat accréditaire. Malheureusement, le fondement juri-
                dique de ces éléments n’est pas précisé dans l’arrêt, qui semble les emprun-
                ter à d’autres dispositions de la convention de Vienne sans aucun rapport
                avec les « locaux de la mission », ou en faisant référence à la pratique de
                quelques Etats (dont la France ne fait pas partie) dont le système juri-
                dique interne exige un accord préalable.


                        III. L’accord préalable ou le pouvoir d’objecter de l’État
                      accréditaire sont‑ils nécessaires selon la convention de Vienne
                             pour qualifier un bien de « locaux de la mission » ?

                      23. Au paragraphe 76 de l’arrêt, il est indiqué que,
                        « [a]yant conclu que l’objection de l’Etat accréditaire empêche un
                        immeuble d’acquérir le statut de « locaux de la mission » au sens de
                        l’alinéa i) de l’article premier de la convention, la Cour recherchera
                        à présent si la France a objecté à la désignation de l’immeuble sis au
                        42 avenue Foch à Paris comme locaux de la mission diplomatique de
                        la Guinée équatoriale ».
                  24. La Cour parvient à cette conclusion sans observer les règles coutu-
                mières d’interprétation des traités, qui sont rappelées au paragraphe 61.
                Ni le sens ordinaire à donner à l’alinéa i) de l’article premier, qui n’est

                   21 Cf. Florian Jeßberger, « The Definition and the Elements of the Crime of Genocide »

                dans Paola Gaeta (sous la dir. de), The UN Genocide Convention : A Commentary, Oxford
                University Press, 2009, p. 88, notant que la définition du crime de « génocide » constitue le
                « cœur » du régime de la convention.

                                                                                                          53




6 Ord_1204.indb 103                                                                                             19/01/22 08:24

                           immunités et procédures pénales (op. ind. yusuf)                 350

                pas analysé comme il se doit dans l’arrêt, ni l’interprétation de ses termes
                dans leur contexte ou à la lumière de l’objet et du but de la convention ne
                peuvent amener à une telle conclusion. On ne voit pas non plus comment
                celle‑ci a été tirée sur le fondement de la convention de Vienne, alors que,
                au paragraphe 62 de l’arrêt, il est indiqué que « les dispositions de la
                convention de Vienne, prises dans leur sens ordinaire, n’aident pas à
                déterminer les circonstances dans lesquelles un bien acquiert le statut de
                « locaux de la mission » ». En outre, l’arrêt ne dit pas si le pouvoir d’objec-
                ter procède d’une source extérieure à la convention de Vienne, telle que le
                droit international coutumier, ou de la pratique des quelques Etats men-
                tionnés au paragraphe 69.
                   25. Ce que la Cour tente de faire, malgré l’assertion ci‑dessus sur les
                dispositions de la convention de Vienne, c’est d’extrapoler un pouvoir
                pour l’Etat accréditaire d’objecter à la désignation d’un bien comme
                « locaux de la mission » à partir de l’objet et du but de la convention
                considérés indépendamment de l’alinéa i) de l’article premier et de la
                condition du « consentement mutuel » prévue à l’article 2 de la conven-
                tion. Or, ni le préambule ni l’article 2 de la convention ne font la moindre
                référence aux locaux de la mission, et leurs libellés ne peuvent pas non
                plus servir de fondement à un pouvoir d’objecter. La convention précise
                clairement les cas dans lesquels une forme ou une autre de consentement
                est exigée. Il s’agit notamment de l’établissement de relations diploma-
                tiques, pour lequel le consentement mutuel est requis (art. 2), du consen-
                tement préalable à obtenir pour établir des bureaux dans d’autres localités
                que celles où la mission est établie (art. 12) et de l’agrément nécessaire que
                doit recevoir le chef de la mission (art. 4). On ne trouve nulle part l’exi-
                gence d’un accord préalable pour qu’un bien puisse être considéré comme
                des « locaux de la mission » (comme indiqué aux paragraphes 71 et 72 de
                l’arrêt) ni la mention d’un pouvoir des Etats accréditaires d’objecter à la
                désignation de locaux diplomatiques par les Etats accréditants (comme
                indiqué aux paragraphes 68, 72, 73 et 76). Si les rédacteurs de la conven-
                tion avaient eu l’intention de subordonner l’acquisition du statut de
                « locaux de la mission » au consentement préalable ou ultérieur de l’Etat
                accréditaire, ils l’auraient fait expressément.
                   26. Une règle censée déterminer les circonstances dans lesquelles un
                bien peut ou non être considéré comme des « locaux de la mission » ne
                peut reposer uniquement sur l’objet et le but de la convention de Vienne,
                ni sur son objectif visant à « contribuer à favoriser les relations d’amitié
                entre les pays ». Elle doit être fondée sur une disposition de la convention.
                Or, la seule disposition définissant ce qui constitue les « locaux de la mis-
                sion » est l’alinéa i) de l’article premier et, lorsqu’elle est interprétée « de
                bonne foi suivant le sens ordinaire à attribuer aux termes du traité dans
                leur contexte et à la lumière de son objet et de son but » (paragraphe 1 de
                l’article 31 de la convention de Vienne sur le droit des traités), elle ne livre
                aucun autre critère ou préalable que celui que ces locaux soient « utilisés
                aux fins de la mission ». En outre, il n’y a rien d’inamical à ce qu’un Etat
                accréditant choisisse le bâtiment où son ambassade sera logée dans l’Etat

                                                                                             54




6 Ord_1204.indb 105                                                                                19/01/22 08:24

                            immunités et procédures pénales (op. ind. yusuf)                     351

                accréditaire, dès lors que ce bâtiment, pour pouvoir bénéficier des immu-
                nités et privilèges diplomatiques, est effectivement utilisé pour remplir les
                fonctions de la mission.
                   27. En essayant de trouver dans le préambule de la convention de
                Vienne un fondement au pouvoir d’objecter ou à l’exigence d’un accord
                préalable, la Cour dépeint l’ancien droit des relations diplomatiques entre
                Etats, désormais reflété dans la convention de Vienne, comme étant défa-
                vorable à l’Etat accréditaire et imposant des restrictions à sa souveraineté
                (voir les paragraphes 66 et 67 de l’arrêt) de sorte que le « pouvoir d’objec-
                ter » ou l’« accord préalable » de l’Etat accréditaire peut être considéré
                comme un contrepoids. Or, aucune preuve n’est apportée quant aux
                inconvénients ou aux restrictions à la souveraineté de l’Etat accréditaire
                qu’imposerait la convention de Vienne. Cela étant, il est fait deux réfé-
                rences, aux paragraphes 66, 67 et 68, aux « importants privilèges et immu-
                nités » accordés aux représentants des Etats accréditants et à l’indication
                dans le préambule de la convention de Vienne que « le but desdits privi-
                lèges et immunités est non pas d’avantager des individus mais d’assurer
                l’accomplissement efficace des fonctions des missions diplomatiques en
                tant que représentants des Etats ». Il semble que l’on cherche à travers ces
                références à parer au mauvais usage ou au détournement éventuels de
                privilèges et immunités (et c’est bien l’impression donnée aux para-
                graphes 66 et 67 de l’arrêt), alors que la convention de Vienne ne nécessite
                aucunement pareil remède sous forme d’accord préalable ou de pouvoir
                d’objecter de la part de l’Etat accréditaire. Comme la Cour l’a fait obser-
                ver dans l’affaire relative au Personnel diplomatique et consulaire des
                Etats‑Unis à Téhéran, qui est citée à la fin du paragraphe 67 de l’arrêt,
                      « les règles du droit diplomatique constituent un régime se suffisant à
                      lui‑même qui, d’une part, énonce les obligations de l’Etat accrédi-
                      taire en matière de facilités, de privilèges et d’immunités à accorder
                      aux missions diplomatiques et, d’autre part, envisage le mauvais
                      usage que pourraient en faire des membres de la mission et précise les
                      moyens dont dispose l’Etat accréditaire pour parer à de tels abus » 22.
                   28. Ce que la Cour perd bel et bien de vue dans l’arrêt, c’est le fait que
                le régime autonome et réciproque dont la convention de Vienne est le
                reflet a résisté à l’épreuve du temps et a servi à travers les siècles les inté-
                rêts des Etats accréditants et des Etats accréditaires, sans le pouvoir d’ob-
                jecter ou l’exigence de l’accord préalable de l’Etat accréditaire qui sont
                proposés ici. Il s’agit d’un régime équilibré, réaliste et mutuellement béné-
                fique qui n’a pas besoin d’une nouvelle exigence ni d’un ensemble d’exi-
                gences pour qu’un bien soit qualifié de « locaux de la mission », parce qu’il
                définit déjà ceux‑ci et que cette définition, telle qu’interprétée par les juri-
                dictions de nombreux pays, a été appliquée au fil des ans dans le monde
                entier à la satisfaction des Etats accréditaires et des Etats accréditants.

                   22 Personnel diplomatique et consulaire des Etats‑Unis à Téhéran (Etats‑Unis d’Amé­

                rique c. Iran), arrêt, C.I.J. Recueil 1980, p. 40, par. 86.

                                                                                                   55




6 Ord_1204.indb 107                                                                                      19/01/22 08:24

                                  immunités et procédures pénales (op. ind. yusuf)              352

                Une exigence nouvellement créée, qui ne repose sur aucune des sources du
                droit international, ne peut qu’être source de malentendus et tensions inu-
                tiles là où il n’en avait jamais existé auparavant.
                   29. En outre, la convention de Vienne prévoit le respect des lois et règle-
                ments de l’Etat accréditaire par toutes les personnes bénéficiant de privi-
                lèges et immunités diplomatiques (paragraphe 1 de l’article 41) et oblige
                l’Etat accréditaire soit à faciliter l’acquisition, dans le cadre de sa législa-
                tion, par l’Etat accréditant des locaux nécessaires à sa mission, soit à aider
                l’Etat accréditant à se procurer des locaux d’une autre manière (para-
                graphe 1 de l’article 21). Il apparaît donc qu’elle donne à l’Etat accrédi-
                taire une certaine latitude pour réglementer la question dans le cadre de sa
                législation interne, et certains Etats l’ont effectivement fait. Cependant, la
                Cour n’analyse pas dans l’arrêt les articles 21 et 41 de la convention de
                Vienne comme le contexte pertinent pour l’interprétation de l’alinéa i) de
                l’article premier, et elle examine de manière sélective la législation ou les
                pratiques diplomatiques de quelques Etats sans s’occuper des différences
                qualitatives et des nuances qui existent entre elles (voir le paragraphe 69 de
                l’arrêt). Outre qu’aucune règle coutumière de droit international ne peut
                être déduite de l’existence de ces législations ou pratiques diplomatiques, la
                portée de ces réglementations, qui ont principalement trait à l’acquisition
                de biens immobiliers, à l’urbanisme, aux lois locales sur la construction ou
                à la sécurité de la mission elle‑même, varie considérablement d’un pays à
                l’autre. La Cour n’essaie pas davantage d’expliquer l’importance de la pra-
                tique des autres parties contractantes à la convention de Vienne qui n’ont
                pas de réglementation en place exigeant leur accord préalable pour la dési-
                gnation de locaux par les Etats accréditants, si ce n’est l’application géné-
                rale de leur législation interne à ces locaux.
                   30. L’existence d’une législation interne ou de pratiques diplomatiques
                dans quelques Etats ne permet donc pas de conclure qu’un tel « pouvoir
                d’objecter » (ou l’exigence d’un accord préalable) trouve un fondement
                dans la convention de Vienne ou dans le droit international en général.
                Comme l’a fait observer la CDI en 1964,
                           « la pratique d’une seule partie ou de certaines parties seulement se
                           situe, en tant qu’élément d’interprétation, sur un plan entièrement dif-
                           férent de la pratique concordante de toutes les parties indiquant leurs
                           vues communes sur le sens d’un traité. La pratique ultérieure concor-
                           dante de toutes les parties prouve l’accord de celles‑ci concernant l’in-
                           terprétation du traité et est analogue à un accord interprétatif. » 23
                   31. En outre, si la convention de Vienne prévoit le respect de toutes les
                lois et réglementations de l’Etat accréditaire, aucune de ses dispositions ne
                défère à ces lois et réglementations pour ce qui est de qualifier un bien de
                « locaux de la mission », de telle sorte que le respect du droit interne ou la
                mise en œuvre de procédures internes serait une condition de son applica-
                tion. Par conséquent, le fait que le droit interne ou la pratique diplomatique
                      23   ACDI, 1964, vol. II, p. 215, par. 13.

                                                                                                 56




6 Ord_1204.indb 109                                                                                    19/01/22 08:24

                           immunités et procédures pénales (op. ind. yusuf)                 353

                de quelques pays prévoient un accord préalable dans le processus de dési-
                gnation d’un bâtiment comme « locaux de la mission » ne justifie pas qu’une
                telle exigence soit transposée en droit international ou présentée comme
                une condition jusque‑là bien cachée, telle une perle rare, dans les plis et
                replis de la convention. Après tout, la Cour elle‑même reconnaît dans son
                arrêt que la pratique de ces quelques Etats ne peut établir l’« accord des
                parties » au sens de l’alinéa b) du paragraphe 3 de l’article 31 de la conven-
                tion de Vienne sur le droit des traités (voir paragraphe 69 de l’arrêt).
                    32. Il convient également de souligner que la France ne fait pas partie
                des pays qui ont adopté une telle législation ou pratique diplomatique,
                bien que le conseil de la France ait fait valoir que le ministère de l’Europe
                et des affaires étrangères avait une pratique ancienne et constante de
                « non‑opposition » ou de « consentement implicite » en ce qui concerne
                l’octroi du statut diplomatique aux bâtiments qu’un Etat accréditant sou-
                haite affecter à sa mission diplomatique (cf. CR 2020/2, p. 33, par. 23
                (Bodeau‑Livinec), et contre‑mémoire de la République française, par. 3.44).
                Toutefois, la France n’a produit au cours de la procédure aucun élément
                attestant clairement l’existence d’une pratique générale, bien connue et
                transparente. Tous les documents qu’elle a présentés à l’appui de cette
                affirmation (à savoir les quatre notes verbales datées des 6 mai 2016,
                24 juin 2016, 12 janvier 2017 et 20 janvier 2017, la note verbale adressée à
                la Guinée équatoriale le 28 mars 2012 et la note verbale adressée aux juges
                d’instruction le 11 octobre 2011) sont contemporains de la date à laquelle
                est né le différend concernant l’immeuble sis au 42 avenue Foch à Paris, ou
                postérieurs à cette date. Aussi ne démontrent‑ils pas l’existence d’une pra-
                tique ancienne et constante, ni d’une pratique générale connue de toutes
                les missions diplomatiques accréditées en France.
                    33. Outre l’absence de fondement juridique, le « pouvoir d’objecter »
                (ou l’exigence d’un « accord préalable ») avancé dans l’arrêt est encore
                compliqué par a) son caractère global et non défini, et b) les critères
                ­personnalisés tout aussi infondés proposés pour son exercice par l’Etat
                 accréditaire.
                    34. En ce qui concerne le point a), il n’est pas fait dans l’arrêt de dis-
                 tinction entre l’acquisition d’un bien, sa location ou sa location tempo-
                 raire aux fins du « pouvoir d’objecter » de l’Etat accréditaire ou de cette
                 nouvelle exigence d’« accord préalable ». Ces transactions reflètent des
                 besoins et des intérêts différents et ne sont pas traitées de la même manière
                 dans la législation ou les pratiques nationales mentionnées ci‑dessus. Il
                 n’est pas non plus fait de distinction entre les locaux utilisés pour la chan-
                 cellerie et ceux utilisés pour la résidence du chef de la mission. L’applica-
                 tion de cette exigence par l’Etat accréditaire pourrait retarder ou empêcher
                 la prise de fonctions du chef de la mission une fois obtenu l’agrément
                 nécessaire de l’Etat accréditaire, puisque l’intéressé devrait choisir sa rési-
                 dence (dans le cas d’une nouvelle mission ou d’une mission existante sans
                 résidence officielle) et la faire approuver par l’Etat accréditaire. De même,
                 une ambassade ne pourrait pas signer un bail ou un contrat de location,
                 même pour un appartement meublé destiné à la résidence temporaire du

                                                                                             57




6 Ord_1204.indb 111                                                                                19/01/22 08:24

                             immunités et procédures pénales (op. ind. yusuf)              354

                chef de sa mission, sans avoir obtenu au préalable l’agrément de l’Etat
                accréditaire. Dans le cas contraire, l’Etat accréditant courrait le risque
                que ce bail ou ce contrat de location soit rendu caduc par l’objection ulté-
                rieure de l’Etat accréditaire. La nécessité d’obtenir de telles autorisations
                et les complications qui en découlent pour les missions étrangères
                n’existent aujourd’hui ni en droit international ni dans la législation interne
                de plus de 180 Etats Membres de l’Organisation des Nations Unies.
                   35. C’est cependant à propos du point b) ci‑dessus que l’exposé origi-
                nal de ces nouvelles exigences se heurte dans l’arrêt à sa plus profonde
                contradiction. Afin d’établir certains critères pour l’application de son
                ingénieuse interprétation, la Cour emploie tout d’abord les termes « pou-
                voir d’objecter » (cf. par. 72, 73, 74 et 76) comme synonymes d’« accord
                préalable de l’Etat accréditaire avant qu’un immeuble puisse acquérir le
                statut de « locaux de la mission » » (cf. par. 69 et 72), puis précise que ce
                pouvoir est discrétionnaire et doit être exercé en temps utile, de manière
                raisonnable, non arbitraire et non discriminatoire (par. 73). Près de la
                moitié de l’arrêt est ensuite consacrée à l’examen de la question de savoir
                si la France a exercé son « pouvoir d’objecter » discrétionnaire conformé-
                ment à ces critères. La question se pose ici de savoir si ce nouveau « pou-
                voir d’objecter » invoqué dans l’arrêt pour qu’un bien puisse être qualifié
                de « locaux de la mission » est permissif ou contraignant. S’agit‑il d’un
                droit de l’Etat accréditaire (comme le suggère le paragraphe 73 de l’arrêt)
                ou d’une condition négative à l’exercice du droit de l’Etat accréditant de
                désigner ses locaux diplomatiques (comme l’indiquent les paragraphes 67
                et 68 de l’arrêt) ? S’agit‑il d’une exigence qui doit être appliquée en toutes
                circonstances, ou d’un pouvoir discrétionnaire qui peut être exercé ou
                non par les autorités compétentes de l’Etat accréditaire ? L’absence d’ob-
                jection en temps utile emporte‑t‑elle consentement implicite ou accord
                tacite (ou peut‑être acquiescement) de l’Etat accréditaire à la désignation
                de locaux diplomatiques par l’Etat accréditant, ou l’accord exprès du pre-
                mier sera‑t‑il requis dans tous les cas ?
                   36. Des questions analogues se posent en ce qui concerne les critères
                exposés aux paragraphes 73 à 74 de l’arrêt. Où trouve‑t‑on dans la
                convention de Vienne ou dans d’autres sources de droit international un
                tel pouvoir discrétionnaire des autorités de l’Etat accréditaire ? Quels sont
                l’origine ou le fondement juridique des critères proposés dans l’arrêt (à
                l’exception de celui de la non‑discrimination mentionné à l’article 47 de la
                convention de Vienne) pour apprécier l’exercice du pouvoir discrétion-
                naire des autorités de l’Etat accréditaire ? Il aurait fallu au moins tenter de
                clarifier ou de traiter ces questions dans l’arrêt.


                            IV. Les mesures prises par les autorités françaises :
                      y a‑t‑il violation des dispositions de la convention de Vienne ?

                   37. Le contexte factuel et les échanges diplomatiques qui se sont dérou-
                lés entre les deux Etats au sujet de l’immeuble sis au 42 avenue Foch à

                                                                                            58




6 Ord_1204.indb 113                                                                               19/01/22 08:24

                            immunités et procédures pénales (op. ind. yusuf)              355

                Paris, en 2011 et 2012, sont importants pour comprendre les demandes de
                la Guinée équatoriale et les mesures prises par les autorités françaises à
                l’égard dudit immeuble. Il est donc utile d’examiner en détail ces échanges
                et mesures, sans toutefois tenter de traiter chaque événement particulier
                susceptible d’être pertinent en l’espèce.

                   38. C’est le 4 octobre 2011 que le Gouvernement de la Guinée équatoriale
                a affirmé pour la première fois, dans une note verbale adressée au ministère
                français des affaires étrangères, que l’ambassade de Guinée équatoriale à
                Paris disposait, depuis un certain nombre d’années, d’un immeuble sis au
                42 avenue Foch à Paris, « qu’elle utilis[ait] pour l’accomplissement des fonc-
                tions de sa Mission Diplomatique sans qu’elle ne l’ait formalisé expressément
                auprès [des] services [du protocole] ». Cela s’est produit alors qu’était en
                cours à Paris une enquête judiciaire sur les méthodes employées pour finan-
                cer l’acquisition de biens mobiliers et immobiliers en France par plusieurs
                personnes, dont M. Teodoro Nguema Obiang Mangue, fils du président de
                la République de Guinée équatoriale, qui était à l’époque ministre d’Etat
                chargé de l’agriculture et des forêts. Le 15 septembre 2011, M. Teodoro
                Nguema Obiang Mangue, en tant qu’unique actionnaire, a cédé à l’Etat de
                Guinée équatoriale toutes ses participations dans cinq sociétés suisses qui
                possédaient l’immeuble sis au 42 avenue Foch à Paris. La Guinée équatoriale
                affirme que c’est ainsi qu’elle a acquis la propriété dudit immeuble.
                   39. A la suite de cette cession de propriété, la Guinée équatoriale a, pour
                la première fois, affirmé que l’immeuble en question faisait partie des locaux
                de sa mission diplomatique (4 octobre 2011) ; elle a ensuite soutenu que la
                résidence officielle de Mme Bindang Obiang, déléguée permanente de la
                République de Guinée équatoriale auprès de l’UNESCO, se trouvait dans
                les locaux de la mission diplomatique situés au 42 avenue Foch, à Paris,
                « dont dispos[ait] la République de Guinée Equatoriale » (17 octobre 2011).
                   40. Le 14 février 2012, le président de la Guinée équatoriale a écrit à
                son homologue français pour l’informer notamment que son fils
                      « a[vait] acquis un logement à Paris, mais que, à cause des pressions
                      exercées contre sa personne, du fait d’une supposée acquisition illé-
                      gale de biens, il a[vait] décidé de revendre ledit immeuble au Gouver-
                      nement de la République de Guinée Equatoriale.
                         A ce jour, l’immeuble en question [était] une propriété légalement
                      acquise par le Gouvernement de Guinée Equatoriale et où résid[ait]
                      actuellement la Représentante auprès de l’UNESCO. »
                   41. Le même jour, la délégation permanente de la Guinée équatoriale
                auprès de l’UNESCO a adressé une note verbale au service du protocole
                de ladite organisation, indiquant que « la résidence officielle de la Délé-
                guée Permanente de la Guinée Equatoriale auprès de l’UNESCO [était]
                située au 42, []avenue Foch 75016 Paris, propriété de la République de la
                Guinée Equatoriale ».
                   42. Le 9 mars 2012, le ministre de la justice de la Guinée équatoriale a
                écrit à son homologue français, déclarant que « [l]a République de Guinée

                                                                                           59




6 Ord_1204.indb 115                                                                              19/01/22 08:24

                           immunités et procédures pénales (op. ind. yusuf)                356

                Equatoriale [était] prop[r]iétaire d’un ens[e]mble immobilier 40/42 avenue
                Foch à Paris, depuis le 15 septembre 2011, affecté à la mis[sio]n diploma-
                tique et déclaré … par note verbale 365/11 du 4 octobre 2011 ». A suivi
                une note verbale du 12 mars 2012, dans laquelle l’ambassade de Guinée
                équatoriale affirmait que les locaux sis au 42 avenue Foch à Paris étaient
                utilisés aux fins de sa mission diplomatique en France.
                   43. Le 27 juillet 2012, l’ambassade de Guinée équatoriale a indiqué,
                dans une note verbale adressée au ministère français des affaires étran-
                gères et européennes, que « [l]’Ambassade de la République de Guinée
                Equatoriale … a[vait] l’honneur de … communiquer [au ministère fran-
                çais] que les services [de] l’Ambassade s[eraient], à partir de vendredi
                27 juillet 2012, installés à l’adresse sise [au] 42 avenue Foch, Paris 16e,
                immeuble qu’elle utilis[ait] désormais pour l’accomplissement des fonc-
                tions de sa Mission Diplomatique en France ».
                   44. Il s’agit là de la déclaration la plus claire faite par la Guinée équa-
                toriale tout au long de cette période en ce qui concerne l’utilisation du
                bien sis au 42 avenue Foch en tant que locaux de son ambassade à Paris.
                Contrairement aux notifications et communications antérieures adressées
                au ministère français des affaires étrangères et europénnes, dont certaines
                se contredisaient et dont la plupart mettaient également l’accent sur le fait
                que la Guinée équatoriale était propriétaire de l’immeuble en cause, il est
                intéressant de relever que, dans la note verbale du 27 juillet 2012, la Gui-
                née équatoriale ne s’est pas contentée d’indiquer que, à compter de cette
                date, les services de l’ambassade y seraient installés, mais a aussi indiqué
                clairement que l’immeuble serait désormais utilisé pour l’accomplissement
                des fonctions de sa mission diplomatique en France.
                   45. Ainsi, cette note verbale du 27 juillet 2012, considérée conjointe-
                ment avec celle du 2 août 2012 — dans laquelle il était confirmé que la
                chancellerie de l’ambassade de Guinée équatoriale était effectivement ins-
                tallée au 42 avenue Foch, à Paris, « immeuble qu’elle utilis[ait] comme
                bureaux officiels de sa Mission Diplomatique en France » —, semble avoir
                fini par clarifier la question de savoir si le bien sis au 42 avenue Foch était
                effectivement utilisé comme locaux de la mission de la Guinée équatoriale
                en France.
                   46. Cette question, qui était alors en litige entre les deux Etats — et, de
                fait, demeure au cœur du différend dont la Cour est saisie —, a conduit le
                ministère français des affaires étrangères à déclarer publiquement (dans
                une note verbale en date du 11 octobre 2011 adressée à l’ambassade de la
                Guinée équatoriale) que « l’immeuble … [sis au 42 avenue Foch à Paris]
                ne f[aisait] pas partie des locaux relevant de la mission diplomatique de
                Guinée équatoriale. Il relève du domaine privé et, de ce fait, du droit
                privé ». De même, en réponse à une demande d’information qui lui était
                adressée par le ministère français de la justice, le ministère français des
                affaires étrangères a déclaré le même jour que, en ce qui concerne « le
                statut de l’immeuble sis 42 avenue Foch à Paris … [l]’immeuble précité ne
                f[aisait] pas partie des immeubles relevant de la convention de Vienne …
                sur les relations diplomatiques ».

                                                                                            60




6 Ord_1204.indb 117                                                                               19/01/22 08:24

                            immunités et procédures pénales (op. ind. yusuf)                 357

                   47. A la suite de ces déclarations du ministère français des affaires
                étrangères, des enquêteurs français ont pénétré dans l’immeuble en cause
                à plusieurs reprises entre le 28 septembre 2011 et le 23 février 2012, dans
                le cadre d’une enquête judiciaire sur les actifs détenus par M. Obiang
                Mangue en France. Ils ont également saisi des véhicules de luxe apparte-
                nant à l’intéressé qui étaient stationnés sur les lieux. Par la suite, le 19 juil-
                let 2012, l’immeuble sis au 42 avenue Foch a fait l’objet d’une saisie
                pénale immobilière sur ordre du juge d’instruction français. Enfin, le
                27 octobre 2017, le Tribunal correctionnel de Paris a rendu son jugement
                en l’affaire mettant en cause M. Obiang Mangue et ordonné la confisca-
                tion des actifs saisis au cours de l’enquête pénale, y compris celle de l’im-
                meuble sis au 42 avenue Foch à Paris. Cette décision a été confirmée par
                la Cour d’appel le 10 février 2020.
                   48. Les faits relatés ci‑dessus indiquent selon moi que l’immeuble sis au
                42 avenue Foch à Paris peut être considéré comme ayant commencé à
                faire partie des locaux de l’ambassade de Guinée équatoriale en France à
                compter du 27 juillet 2012. La note verbale de l’ambassade de Guinée
                équatoriale datée de ce jour est tout à fait claire à cet égard. Avant cette
                date, la Guinée équatoriale avait peut‑être l’intention d’utiliser l’immeuble
                comme locaux diplomatiques, mais rien n’indiquait clairement que celui‑ci
                était effectivement utilisé pour l’accomplissement des fonctions de l’am-
                bassade, et les notes verbales adressées au ministère français des affaires
                étrangères étaient au contraire caractérisées par leurs ambiguïtés et asser-
                tions contradictoires. De plus, les enquêteurs français qui ont conduit les
                perquisitions de septembre 2011 et février 2012 ont trouvé divers objets
                personnels de grande valeur, qui auraient appartenu à M. Obiang
                Mangue, et constaté qu’il n’y avait à cette époque pas de bureaux propre-
                ment dits dans l’immeuble.
                   49. Il me semble effectivement que ce n’est qu’à compter du 27 juillet
                2012 que l’immeuble peut être considéré comme satisfaisant aux critères
                énoncés à l’alinéa i) de l’article premier de la convention de Vienne.
                Autrement dit, il s’agit de la date critique en ce qui concerne le statut de
                l’immeuble en tant que « locaux de la mission ». La note verbale datée de
                ce jour peut également être considérée comme constituant une notifica-
                tion appropriée à l’effet que l’immeuble serait désormais utilisé pour l’ac-
                complissement des fonctions de la mission. Le dossier de l’affaire contient
                en outre quelques éléments attestant que, en dépit des dénégations for-
                melles formulées à l’audience, les autorités françaises ont, dans une cer-
                taine mesure, reconnu cette réalité.
                   50. La Guinée équatoriale a ainsi produit plusieurs documents mon-
                trant clairement que des responsables français s’étaient rendus dans les
                locaux de l’ambassade au 42 avenue Foch, mais aussi que le ministère
                français des affaires étrangères et européennes avait adressé plusieurs
                notes verbales à l’ambassade de Guinée équatoriale à cette adresse, la
                plupart en 2019. Bien que la France ait soutenu devant la Cour que ces
                notes verbales avaient été envoyées par erreur au 42 avenue Foch, il est
                difficile d’ignorer les visites rendues par des responsables français à l’am-

                                                                                               61




6 Ord_1204.indb 119                                                                                  19/01/22 08:24

                            immunités et procédures pénales (op. ind. yusuf)                       358

                bassade à cette adresse, ainsi que la protection fournie à l’immeuble par
                les autorités françaises en 2015 (en réponse à une manifestation) et en
                2016, à l’occasion de l’élection présidentielle en Guinée équatoriale. Tous
                ces éléments semblent attester que l’immeuble sis au 42 avenue Foch était
                utilisé par la Guinée équatoriale à cette époque, avec effet au moins à
                compter du 27 juillet 2012, pour accomplir au moins certaines fonctions
                diplomatiques en France.
                   51. Il convient en outre de noter que les autorités françaises n’ont plus
                jamais pénétré dans l’immeuble ni procédé à des perquisitions à partir de
                la fin juillet 2012. Cela ne peut être attribué uniquement à l’ordonnance
                en indication de mesures conservatoires rendue par la Cour le 7 décembre
                2016, qui indiquait que
                      « [l]a France doit, dans l’attente d’une décision finale en l’affaire,
                      prendre toutes les mesures dont elle dispose pour que les locaux pré-
                      sentés comme abritant la mission diplomatique de la Guinée équato-
                      riale au 42 avenue Foch à Paris jouissent d’un traitement équivalent
                      à celui requis par l’article 22 de la convention de Vienne sur les rela-
                      tions diplomatiques, de manière à assurer leur inviolabilité » 24.
                   52. Il ressort du dossier que les autorités françaises ont effectivement
                traité l’immeuble comme les « locaux de la mission » et n’y ont apparem-
                ment jamais pénétré ni causé la moindre gêne pendant plus de quatre ans
                — de juillet 2012 à décembre 2016 — avant que la Cour ne rende son
                ordonnance, malgré la poursuite devant les tribunaux français de la pro-
                cédure judiciaire visant M. Obiang Mangue et la propriété de l’immeuble.
                   53. Au vu de ce qui précède, la question se pose de savoir si le fait que
                les enquêteurs français aient pénétré à plusieurs reprises dans l’immeuble
                et que des responsables français y aient effectué des perquisitions entre le
                28 septembre 2011 et le 23 février 2012, ainsi que la saisie et la confisca-
                tion ordonnées par les tribunaux français, constitue une violation de l’ar-
                ticle 22 de la convention de Vienne.
                   54. En ce qui concerne le premier élément, l’immeuble en cause peut,
                ainsi que je l’ai indiqué ci‑dessus, être considéré comme ayant acquis le
                statut de « locaux de la mission » à compter du 27 juillet 2012. Par consé-
                quent, les perquisitions effectuées par des responsables français avant
                cette date l’ont été dans un immeuble qui ne pouvait pas encore bénéficier
                de l’immunité et de la protection diplomatiques en application de la
                convention de Vienne, quoiqu’il ait, à ce moment‑là, appartenu au Gou-
                vernement de la Guinée équatoriale. Dès lors, il apparaît qu’aucune vio-
                lation des dispositions de la convention de Vienne n’a été commise à
                raison de ces entrées et perquisitions dans l’immeuble.
                   55. L’autre mesure importante que les autorités françaises ont prise
                ensuite à l’égard de l’immeuble, à savoir la saisie ordonnée le 19 juillet
                2012 par le vice‑président du Tribunal de grande instance chargé de l’ins-

                    24 Immunités et procédures pénales (Guinée équatoriale c. France), mesures conserva­

                toires, ordonnance du 7 décembre 2016, C.I.J. Recueil 2016 (II), p. 1171, par. 99.

                                                                                                     62




6 Ord_1204.indb 121                                                                                        19/01/22 08:24

                           immunités et procédures pénales (op. ind. yusuf)                359

                truction, est elle aussi antérieure au 27 juillet 2012, date critique en ce qui
                concerne le statut de l’immeuble en tant que locaux de la mission au sens
                de la convention de Vienne. Cette saisie n’a cependant pas été annulée
                depuis. Il s’agit donc là d’une mesure qui pourrait continuer de produire
                ses effets à l’égard d’un immeuble devant aujourd’hui être considéré
                comme les locaux diplomatiques de l’ambassade de la Guinée équatoriale.
                Il convient toutefois de préciser que ladite mesure, ainsi que la mesure de
                confiscation ordonnée par le tribunal, a surtout une incidence sur la pro-
                priété de l’immeuble en cause. Dans ce contexte, il est important de rap-
                peler les termes du paragraphe 3 de l’article 22 de la convention de Vienne,
                qui dispose que « [l]es locaux de la mission, leur ameublement et les autres
                objets qui s’y trouvent, ainsi que les moyens de transport de la mission, ne
                peuvent faire l’objet d’aucune perquisition, réquisition, saisie ou mesure
                d’exécution ». Quelle est la portée de l’immunité prévue par cette disposi-
                tion ? Un immeuble jouit‑il de l’immunité de juridiction en ce qui concerne
                la détermination de la propriété des locaux ou d’une immunité de pour-
                suites relatives au titre de propriété, ou cette immunité ne s’étend‑elle
                qu’aux mesures d’exécution, dommageables à l’utilisation des locaux ?
                   56. Je suis d’avis qu’il convient de privilégier cette dernière interpréta-
                tion. Ainsi que je l’ai indiqué ci‑dessus, la propriété d’un bien n’est pas
                pertinente pour que celui‑ci puisse avoir le statut de « locaux de la mis-
                sion » au sens de la convention de Vienne. Un immeuble utilisé en tant
                que « locaux de la mission » peut être loué à une personne privée ou une
                société, les tribunaux internes pouvant décider de sa saisie pour garantir
                le paiement de dettes par le propriétaire, ou par suite d’une cession de
                propriété, sans que pareille décision n’ait nécessairement d’incidence sur
                l’utilisation du bien en question par la mission diplomatique. Il est vrai
                que, en la présente espèce, l’acquisition initiale de l’immeuble par
                M. Obiang Mangue et sa propriété actuelle sont examinées par les tribu-
                naux français, qui ont, à cette fin, ordonné qu’il soit saisi. Cependant,
                l’ordonnance de saisie n’a jusqu’à présent pas eu d’incidence sur son uti-
                lisation par l’ambassade de Guinée équatoriale et n’a pas porté préjudice
                à l’accomplissement des fonctions de l’ambassade dans cet immeuble. Il
                s’ensuit que, tant qu’aucune mesure d’exécution n’est prise contre l’utili-
                sation de celui‑ci par l’ambassade, au sens de nouvelles entrées ou perqui-
                sitions dans l’immeuble, ou d’un ordre d’expulsion ou de quelque autre
                mesure nuisant à l’exercice des fonctions diplomatiques de l’ambassade
                au sein des locaux, il n’y a pas violation de l’immunité de saisie ou de
                confiscation telle qu’énoncée au paragraphe 3 de l’article 22 de la conven-
                tion de Vienne.
                   57. Enfin, la mesure de confiscation fait toujours l’objet d’un pourvoi
                devant la Cour de cassation en France et n’a donc pas encore été exécutée.
                Cependant, même si le titre de propriété du bien devait être cédé à l’Etat
                français ou à quelque autre entité par suite de l’exécution des décisions des
                tribunaux français, cela n’aurait pas nécessairement d’incidence sur l’immu-
                nité prévue au paragraphe 3 de l’article 22 de la convention, à moins que le
                Gouvernement français ne décide de prendre des mesures qui affecteraient

                                                                                            63




6 Ord_1204.indb 123                                                                               19/01/22 08:24

                            immunités et procédures pénales (op. ind. yusuf)                 360

                directement l’utilisation effective de l’immeuble par l’ambassade de Guinée
                équatoriale pour l’exercice de ses fonctions diplomatiques en France.
                   58. J’estime donc que la mesure de confiscation ordonnée par les tribu-
                naux français ne peut pas être considérée comme constituant une viola-
                tion du paragraphe 3 de l’article 22 de la convention de Vienne tant que
                les autorités françaises ne prennent pas de mesures susceptibles de nuire à
                l’utilisation effective de l’immeuble sis au 42 avenue Foch à Paris en tant
                que locaux de la mission par l’ambassade de Guinée équatoriale. On ne
                peut qu’espérer que lesdites autorités ne prendront pas de telles mesures
                en dépit du présent arrêt de la Cour.


                                                V. Conclusion

                   59. L’immeuble sis au 42 avenue Foch à Paris a été utilisé sans interrup-
                tion comme locaux de l’ambassade de Guinée équatoriale depuis le 27 juil-
                let 2012 au moins. Il n’a subi aucun dérangement, perquisition ou autre
                incommodité du fait des autorités françaises depuis cette date. Au contraire,
                il a été protégé et traité comme les locaux de l’ambassade par les autorités
                françaises et des agents du ministère des affaires étrangères s’y sont rendus
                à diverses occasions, même avant que la Cour ne rende son ordonnance en
                indication de mesures conservatoires en décembre 2016. Quelles que soient
                les divergences de vues sur l’historique de la propriété de l’immeuble, la
                manière dont il a été acquis et l’identité de son propriétaire actuel, son uti-
                lisation par l’ambassade de Guinée équatoriale au cours des huit dernières
                années ne peut être mise en doute et la question de la propriété n’a guère de
                pertinence pour ce qui est de le qualifier de « locaux de la mission ». C’est le
                critère de l’« utilisation aux fins de la mission », clairement établi à l’ali-
                néa i) de l’article premier de la convention de Vienne, qui permet de quali-
                fier un immeuble de « locaux diplomatiques ». Et il y est clairement satisfait
                dans le cas d’espèce. Une nouvelle exigence d’« accord préalable » ou un
                nouveau pouvoir d’objecter de l’Etat accréditaire, qui ne sont fondés sur
                aucune des dispositions de la convention de Vienne ni sur aucune autre
                source de droit international, n’aideront guère les deux Etats à résoudre
                leurs divergences au sujet de l’immeuble. La conclusion contradictoire
                énoncée dans le dispositif, qui refuse le statut de « locaux de la mission » à
                l’immeuble sis au 42 avenue Foch à Paris sur le fondement de l’alinéa i) de
                l’article premier de la convention de Vienne alors que cette disposition est
                réputée « [ne pas] aide[r] » à déterminer comment un immeuble devient les
                « locaux de la mission » (paragraphe 62 de l’arrêt), ne les aidera pas beau-
                coup plus, pas plus qu’elle n’aidera d’autres Etats à l’avenir.
                   60. Dans l’ordonnance en indication de mesures conservatoires qu’elle
                a rendue le 15 décembre 1979 en l’affaire relative au Personnel diploma­
                tique et consulaire des Etats‑Unis à Téhéran, la Cour a observé que
                      « l’institution de la diplomatie, avec les privilèges et immunités qui s’y
                      rattachent, a résisté à l’épreuve des siècles et s’est avérée un instrument

                                                                                              64




6 Ord_1204.indb 125                                                                                 19/01/22 08:24

                             immunités et procédures pénales (op. ind. yusuf)                          361

                      essentiel de coopération efficace dans la communauté internationale,
                      qui permet aux Etats, nonobstant les différences de leurs systèmes
                      constitutionnels et sociaux, de parvenir à la compréhension mutuelle et
                      de résoudre leurs divergences par des moyens pacifiques » 25.
                   61. Je ne doute pas que le droit des relations diplomatiques puisse
                résister de la même manière et surmonter tous les obstacles mis en travers
                de son chemin. Cela étant, attribuer au droit international une notion que
                l’on trouve peut‑être dans le droit interne de quelques pays et la considé-
                rer comme une exigence applicable aux relations diplomatiques entre tous
                les Etats ne contribue pas à l’établissement de relations diplomatiques
                harmonieuses. De même, tenter de fonder sur l’objet et le but de la
                convention de Vienne une exigence ou un pouvoir qui ne sont prévus par
                aucune de ses dispositions n’est pas conforme à l’application des règles
                coutumières d’interprétation des traités, et ne favorise pas les relations
                d’amitié entre les pays comme l’envisage le préambule de la convention.
                Au contraire, cela risque de faire obstacle à ces relations et de créer des
                complications, déséquilibres et tensions indésirables là où il n’en existait
                auparavant aucune.

                (Signé) Abdulqawi Ahmed Yusuf.




                   25 Personnel diplomatique et consulaire des Etats‑Unis à Téhéran (Etats-Unis d’Amé­

                rique c. Iran), mesures conservatoires, ordonnance du 15 décembre 1979, C.I.J. Recueil 1979,
                p. 19, par. 39.

                                                                                                         65




6 Ord_1204.indb 127                                                                                            19/01/22 08:24

